DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following informalities:
(a) Label Figures 1A and 1B as “Related Art”.
(b) In Figure 10, step 1040: Change “Forming A” to “Forming a”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7, lines 11, 13, 14: Check the translation of “wholes”.  The current translation is awkward.
Page 7, line 24: Change “”No” to “no”.
Page 8, line 22: Confirm the translation of “difference”.  From the description, it would appear that “average” is the correct word.
Page 8, line 26: Change “differences. Because” to “differences, because”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the current description does not capture the basics of the invention.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Claim 1, line 13: Change “allowed to shift” to “capable of shifting”.
Claim 1, line 16: Change “allowed to shift” to “capable of shifting”.
Claims 2-18 are objected to for depending from objected-to base claim 1.
Claim 2, line 4: Confirm that “difference” is the correct word.  It appears from the disclosure that “average” should be used instead.
Claim 3 is objected to for depending from objected-to base claim 2.
Claim 10, line 8: Change “allowed to shift” to “capable of shifting”.
Claim 10, line 11: Change “allowed to shift” to “capable of shifting”.
Claims 11-17 are objected to for depending from objected-to base claim 10.
Claim 11, line 4: Confirm that “difference” is the correct word.  It appears from the disclosure that “average” should be used instead.
Claim 12 is objected to for depending from objected-to base claim 210.
Claim 19, line 27: Change “allowed to shift” to “capable of shifting”.
Claim 19, line 30: Change “allowed to shift” to “capable of shifting”.
Claims 20-22 are objected to for depending from objected-to base claim 19.
Claim 20, line 3: Confirm that “difference” is the correct word.  It appears from the disclosure that “average” should be used instead.
Claim 21 is objected to for depending from objected-to base claim 20.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-22 are objected to for informalities, but would be allowable if the informalities were addressed.
The closest prior art is Xiao, U.S. Pat. Pub. No. 2019/0252469, which discloses figures that are similar to applicants’ figures, and show the reduced size in the first direction.  (Co-applicant BOE Technology is the applicant in the Xiao application.)  For example, compare Xiao Figure 2 with applicants’ Figure 8.



Xiao Figure 2:

    PNG
    media_image1.png
    415
    623
    media_image1.png
    Greyscale

Applicants’ Figure 8:

    PNG
    media_image2.png
    508
    629
    media_image2.png
    Greyscale


Note the reduced size in the first direction D1.  However, Xiao is silent as to misalignment tolerances.  That said, if co-applicant BOE Technology practiced the invention (as reflected by the reduced size in the first direction D1) at the time of the filing of the Xiao application, this information would be material under Rule 56.  At this time, the Office is not in possession of information relating to misalignment tolerances for Xiao, and thus Xiao cannot be used to reject the claims.  Other art identified during the search of the prior art is not reasonably combinable with Xiao because no reasoned basis exists to combine references.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the corresponding first light emitting zone is [capable of shifting] in the first direction within the first misalignment tolerance range without overlapping the shaded region of the corresponding first light emitting layer, and the corresponding first light emitting zone is [capable of shifting] in the second direction within the second misalignment tolerance range without overlapping the shaded region of the corresponding first light emitting layer, wherein the first misalignment tolerance range is substantially equal to the second misalignment tolerance range”, in combination with the remaining limitations of the claim.
With regard to claims 2-18: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the corresponding first light emitting zone is [capable of shifting] in the first direction within the first misalignment tolerance range without overlapping with the shaded region of the corresponding first light emitting layer, the corresponding first light emitting zone is [capable of shifting] in the second direction within the second misalignment tolerance range without overlapping with the shaded region of the corresponding first light emitting layer, wherein the first misalignment tolerance range is substantially equal to the second misalignment tolerance range”, in combination with the remaining limitations of the claim.
With regard to claims 20-22: The claims have been found allowable due to their dependency from claim 19 above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897